UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2016 or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-8472 Hexcel Corporation (Exact name of registrant as specified in its charter) Delaware 94-1109521 (State of Incorporation) (I.R.S. Employer Identification No.) Two Stamford Plaza 281 Tresser Boulevard Stamford, Connecticut 06901-3238 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(203) 969-0666 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-accelerated filero Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class OutstandingatJuly14,2016 COMMON STOCK HEXCEL CORPORATION AND SUBSIDIARIES INDEX Page PARTI. FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements (Unaudited) ● Condensed Consolidated Balance Sheets — June30, 2016 and December31, 2015 3 ● Condensed Consolidated Statements of Operations — The Quarters and Six Months Ended June30, 2016 and 2015 4 ● Condensed Consolidated Statements of Comprehensive Income — The Quarters and Six Months Ended June 30, 2016 and 2015 4 ● Condensed Consolidated Statements of Cash Flows — The Six Months Ended June 30, 2016 and 2015 5 ● Notes to Condensed Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4. Controls and Procedures 24 PARTII. OTHER INFORMATION 25 ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 6. Exhibits and Reports on Form8-K 26 SIGNATURE 27 2 PARTI. FINANCIAL INFORMATION ITEM1. Condensed Consolidated Financial Statements (Unaudited) Hexcel Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, (In millions) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment Less accumulated depreciation ) ) Property, plant and equipment, net Goodwill and other intangible assets Investments in affiliated companies Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of capital lease $ $ — Accounts payable Accrued liabilities Total current liabilities Commitments and contingencies (see Note 11) Long-term debt Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $0.01 par value, 200.0 shares authorized, 106.5 shares and 106.0 shares issued at June 30, 2016 and December 31, 2015 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less – Treasury stock, at cost, 14.0 shares at June 30, 2016, and 12.5 shares at December 31, 2015 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Hexcel Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Quarter Ended June 30, Six Months Ended June 30, (In millions, except per share data) Net sales $ Cost of sales Gross margin Selling, general and administrative expenses Research and technology expenses Operating income Interest expense, net Non-operating expense - - Income before income taxes, and equity in earnings from affiliated companies Provision for income taxes Income before equity in earnings from affiliated companies Equity in earnings from affiliated companies Net income $ Basic net income per common share: $ Diluted net income per common share: $ Weighted-average common shares: Basic Diluted Hexcel Corporation and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Quarter Ended June 30, Six Months Ended June 30, (In millions) Net Income $ Currency translation adjustments ) ) ) Net unrealized pension and other benefit actuarial gains (losses) and prior service credits ) - Net unrealized (losses) gains on financial instruments (net of tax) Total other comprehensive (loss) income ) ) ) Comprehensive income $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Hexcel Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (In millions) Cash flows from operating activities Net income $ $ Reconciliation to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and debt discount Deferred income taxes Equity in earnings from affiliated companies ) ) Stock-based compensation Excess tax benefits on stock-based compensation — ) Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in inventories ) ) Increase in prepaid expenses and other current assets ) ) Increase (decrease) in accounts payable/accrued liabilities ) Other – net ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Acquisition of business and investments and advances to affiliates ) — Net cash used for investing activities ) ) Cash flows from financing activities Proceeds from senior unsecured credit facility Repayment of other debt, net ) ) Issuance costs related to debt ) — Dividends paid ) ) Repurchase of stock ) — Activity under stock plans ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental data: Accrual basis additions to property, plant and equipment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 HEXCEL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — Significant Accounting Policies In these notes, the terms “Hexcel,” “the Company,” “we,” “us,” or “our” mean Hexcel Corporation and subsidiary companies. The accompanying condensed consolidated financial statements are those of Hexcel Corporation. Refer to Note 1 to the consolidated financial statements included in the Annual Report on Form10-K for the year ended December31, 2015 for a discussion of our significant accounting policies. Basis of Presentation The accompanying Condensed Consolidated Financial Statements have been prepared from the unaudited accounting records of Hexcel pursuant to rulesand regulations of the Securities and Exchange Commission (“SEC”) and in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information. Certain information and footnote disclosures normally included in financial statements have been omitted pursuant to rulesand regulations of the SEC. In the opinion of management, the Condensed Consolidated Financial Statements include all normal recurring adjustments as well as any non-recurring adjustments necessary to present a fair statement of financial position, results of operations and cash flows for the interim periods presented. The Condensed Consolidated Balance Sheet as of December31, 2015 was derived from the audited 2015 consolidated balance sheet. Interim results are not necessarily indicative of results expected for any other interim period or for the full year. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our 2015 Annual Report on Form10-K filed with the SEC on February4, 2016. Investments in Affiliated Companies We have a 50% equity ownership investment in an Asian joint venture Aerospace Composites Malaysia Sdn. Bhd. (“ACM”).This investment is accounted for using the equity method of accounting. In the second quarter of 2016, the Company invested a total of $25.0 million in two new affiliates. The investments are each below a 20% ownership level. The Company accounts for these investments using the cost method. Recent Accounting Pronouncements In August 2015, the Financial Accounting Standards Board (“FASB”) postponed Accounting Standard Update (“ASU”) No.2014-09, Revenue from Contracts with Customers until 2018. Theupdate clarifies the principles for recognizing revenue and develops a common revenue standard for all industries. Early application is permitted in 2017 for calendar year entities. We are currently evaluating the impact of adopting this prospective guidance on our consolidated results of operations and financial condition. In March of 2016, the FASB issued Accounting Standards Update No. 2016-09 (ASU 2016-09) "Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting" intended to simplify the accounting for employee share-based payments. Under this guidance all excess tax benefits (“windfalls”) and deficiencies (“shortfalls”) related to employee stock compensation are recognized within income tax expense.Under prior guidance windfalls were recognized to Additional paid-in capital (“APIC”) and shortfalls were only recognized to the extent they exceed the pool of windfall tax benefits. The new standard is effective for annual periods beginning after December 15, 2016, and interim periods within those annual periods. Early adoption is permitted for any interim or annual period. The Company early adopted ASU 2016-09 effective for the quarter ended March 31, 2016. As a result of the adoption a tax benefit of $1.2 million was recorded in the first six months reflecting the excess tax benefits. The adoption was on a prospective basis and therefore had no impact on prior years. The company also recorded an adjustment to opening retained earnings of $0.4 million to recognize U.S. net operating loss carryforwards attributable to excess tax benefits on stock compensation that had not been previously recognized to APIC because they did not reduce income taxes payable. 6 Note 2 — Net Income per Common Share Quarter Ended June 30, Six Months Ended June 30, (In millions, except per share data) Basic net income per common share: Net income $ Weighted average common shares outstanding Basic net income per common share $ Diluted net income per common share: Net income $ Weighted average common shares outstanding — Basic Plus incremental shares from assumed conversions: Restricted stock units Stock options Weighted average common shares outstanding — Dilutive Dilutive net income per common share $ Total shares underlying stock options of 0.4million and 0.6 million were excluded from the computation of diluted net income per share for the quarter and six months ended June 30, 2016,respectively, as they were anti-dilutive. Total shares underlying stock options of 0.1million and 0.2 million were excluded from the computation of diluted net income per share for the quarter and six months ended June30, 2015, respectively, as they were anti-dilutive. Note 3 — Inventories June 30, December 31, (In millions) Raw materials $ $ Work in progress Finished goods Total inventory $ $ Note 4 — Retirement and Other Postretirement Benefit Plans We maintain qualified and nonqualified defined benefit retirement plans covering certain current and former U.S. and European employees, retirement savings plans covering eligible U.S. and U.K. employees and certain postretirement health care and life insurance benefit plans covering eligible U.S. retirees. We also participate in a union sponsored multi-employer pension plan covering certain U.S. employees with union affiliations. Defined Benefit Retirement Plans Net Periodic Benefit Costs Net periodic benefit costs of our defined benefit retirement plans for the quarters and six months ended June30, 2016 and 2015 were as follows: QuarterEndedJune30, Six Months Ended June 30, (Inmillions) U.S. Nonqualified Defined Benefit Retirement Plans Service cost $ Interest cost Net amortization and deferral Net periodic benefit cost $ 7 June30,2016 December31,2015 Amounts recognized on the balance sheet: Accrued liabilities $ $ Other non-current liabilities Total accrued benefit $ $ QuarterEndedJune30, Six Months Ended June 30, (Inmillions) European Defined Benefit Retirement Plans Service cost $ Interest cost Expected return on plan assets ) Net amortization and deferral Net periodic benefit credit $ ) $ ) $ ) $ ) June30,2016 December31,2015 Amounts recognized on the balance sheet: Noncurrent asset $ $ Accrued liabilities Other non-current liabilities Total accrued benefit $ $ Contributions We generally fund our U.S. non-qualified defined benefit retirement plans when benefit payments are incurred. Under the provisions of these non-qualified plans, we have contributed $0.1 million in each of the first two quarters of 2016 to cover unfunded benefits and expect to contribute a total of $0.5 million in 2016. We contributed $4.9 million to our U.S. non-qualified defined benefit retirement plans during the 2015 fiscal year. We contributed $2.4 million and $1.3 million to our European defined benefit retirement plans in the second quarters of 2016 and 2015, respectively. Contributions to the defined benefit retirement plans were $2.7 million for each of the six months ended June30, 2016 and 2015. We plan to contribute approximately $4.8 million during 2016 to these European plans. We contributed $4.3 million to our European plans during the 2015 fiscal year. Postretirement Health Care and Life Insurance Benefit Plans Net periodic benefit costs of our postretirement health care and life insurance benefit plans for the quarters and six months ended June30, 2016 and 2015 were immaterial. June30,2016 December31,2015 Amounts recognized on the balance sheet: Accrued liabilities $ $ Other non-current liabilities Total accrued benefit $ $ In connection with our postretirement plans, we contributed about $0.1 million during each of the six-month periods ended June30, 2016 and 2015.We periodically fund our postretirement plans to pay covered expenses as they are incurred. Based upon six months of activity, we expect to contribute approximately $0.3 million in 2016 to cover unfunded benefits. We contributed $0.2 million to our postretirement plans during the 2015 fiscal year. 8 Note 5 –– Debt June 30, December 31, (In millions) Current portion of capital lease $ $ - Short-term borrowings - Senior unsecured credit facility- revolving loan due 2021 - Senior unsecured credit facility - revolving loan due 2019 - 4.7% senior notes due 2025 Senior notes - original issue discount and deferred financing costs ) ) Non-current portion of capital lease - Long-term debt Total debt $ $ In June 2016, The Company amended and extended its $700 million senior unsecured credit facility (“the Facility”). The maturity of the Facility was extended from September 2019 to June 2021. The amendment provided for a modest reduction in interest costs, as well as less restrictive covenants. The initial interest rate for the revolver (until the third quarter 2016 is reported) is LIBOR + 1.25%.The interest rate ranges from LIBOR + 0.875% to a maximum of LIBOR + 1.875%, depending upon the Company’s leverage ratio. At June 30, 2016 total borrowings under the Facility were $410 million, which approximates fair value. The Facility permits us to issue letters of credit up to an aggregate amount of $40 million. Outstanding letters of credit reduce the amount available for borrowing under our revolving loan. As of June 30, 2016 we had issued letters of credit under the Facility totaling $2.1 million, resulting in undrawn availability under the Facility as of June 30, 2016 of $287.9 million.
